Case 3:21-cv-00494-BJB-RSE Document 1 Filed 07/29/21 Page 1 of 6 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY


WILLIAM CORDER,                                           Case No. __________
                                                                    3:21-cv-494-BJB

                     Plaintiff,                           Removed from Bullitt County
                                                          Circuit Court, Commonwealth of
                                                          Kentucky, Case No. 21-CI-00552

          v.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY and PRUDENTIAL
INSURANCE COMPANY OF AMERICA,

                     Defendants.


                                    NOTICE OF REMOVAL

          Defendant The Prudential Insurance Company of America (incorrectly sued as “Prudential

Insurance Company of America”) (“Prudential”), pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

submits the following Notice of Removal with respect to the above captioned case, which was

filed in the Bullitt County Circuit Court, Commonwealth of Kentucky, Case No. 21-CI-00552. In

support of this Notice of Removal, Prudential states the following:

                                    Timeliness and Background

          1.     On July 2, 2021, Plaintiff William Corder (“Plaintiff”) commenced a civil action

against Prudential and Hartford Life and Accident Insurance Company (“Hartford”) by filing a

complaint in the Bullitt County Circuit Court, Commonwealth of Kentucky, titled William

Corder v. Hartford Life and Accident Insurance Company and Prudential Insurance Company of

America, Case No. Case No. 21-CI-00552.

          2.     Hartford was served on July 12, 2021. Hartford has consented to removal of this

action.
Case 3:21-cv-00494-BJB-RSE Document 1 Filed 07/29/21 Page 2 of 6 PageID #: 2




       3.       On July 12, 2021, Plaintiff served Prudential by certified mail through its

registered agent.

       4.       “The notice of removal of a civil action or proceeding shall be filed within 30

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based ….” 28

U.S.C. § 1446(b)(1).

       5.       Because Prudential has filed this Notice of Removal within thirty days of receipt

of the Complaint, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).

       6.       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the summons and

Plaintiff’s complaint, which constitutes “all summons, pleadings, and orders” in the state court

action is attached hereto as Exhibit A.

       7.       In the Complaint, Plaintiff seeks life insurance waiver of premium (“WOP”)

benefits under a Prudential-issued life insurance policy. (Comp. ¶ 31.) Plaintiff alleges that he

was insured for the WOP benefits pursuant to an employee welfare benefit plan sponsored by his

employer, Amazon (“the plan”). (Compl. ¶¶ 10, 31.) Plaintiff alleges that the plan is governed by

the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§

1001, et seq. (Compl. ¶¶ 45, 49, 54-58.)

       8.       Additionally, Plaintiff seeks long-term disability (“LTD”) benefits under a

Hartford-issued LTD plan. (Compl. ¶¶ 10-11, 27). Plaintiff alleges that he was insured for the

LTD benefits under the Hartford-issued LTD plan, which plan is governed by ERISA. (See

Compl. ¶ 29.)

       9.       Plaintiff has filed an ERISA claim for benefits against Prudential pursuant to 29

U.S.C. § 1132(a)(1)(B) seeking to recover the WOP benefits, ERISA penalties under 29 U.S.C.



                                                  2
Case 3:21-cv-00494-BJB-RSE Document 1 Filed 07/29/21 Page 3 of 6 PageID #: 3




§ 1132(c), costs, interest, and attorneys’ fees. (Compl., ¶¶ 54, 58, Prayer for Relief.) He also

filed an ERISA claim for benefits against Hartford pursuant to 29 U.S.C. § 1132(a)(1)(B)

seeking to recover the LTD benefits, costs, interest, and attorneys’ fees. (Compl. ¶ 29.)

                                  Federal Question Jurisdiction

       10.     ERISA provides an exclusive federal cause of action for participants or

beneficiaries in an ERISA plan who bring actions related to the recovery of benefits under

employee benefit plans. Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63 (1987); Rush

Prudential HMO Inc. v. Moran, 536 U.S. 355 (2002).

       11.     Pursuant to 28 U.S.C. § 1331, “the district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

       12.     Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

       13.     Plaintiff’s claim is brought pursuant to ERISA and thus arises under the laws of

the United States within the meaning of 28 U.S.C. § 1331. Accordingly, this action is removable

to this Court pursuant to 28 U.S.C. § 1441(a).

                                         Venue and Notice

       14.     Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 97(b), this District embraces the Bullitt County Circuit Court, Commonwealth of

Kentucky, the place where the removed action had been pending. 28 U.S.C. § 1441(a).

Accordingly, this Court is the appropriate venue for removal of this action. 28 U.S.C. § 1441(a).



                                                   3
Case 3:21-cv-00494-BJB-RSE Document 1 Filed 07/29/21 Page 4 of 6 PageID #: 4




        15.     Promptly upon the filing of this Notice of Removal, Prudential shall file a Notice

of Filing of Notice of Removal, with a copy of the Notice of Removal, with the Bullitt County

Circuit Court, Commonwealth of Kentucky, and will serve a copy thereof on Plaintiff through

her counsel, pursuant to 28 U.S.C. 1446(d). A copy of this notice is attached hereto at Exhibit B.

                                                 Conclusion

        16.     Based on the foregoing, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331; therefore, the Court may exercise jurisdiction over this lawsuit.

28 U.S.C. § 1441(a).

        17.     Should Plaintiff seek to remand this case to state court, Prudential respectfully

asks that it be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides that remand is proper, Prudential asks that the Court

retain jurisdiction and allow Prudential to file a motion asking this Court to certify any remand

order for interlocutory review by the Sixth Circuit Court of Appeals, pursuant to 28 U.S.C. §

1292(b).

        18.     Prudential has complied with all statutory requirements for removal.

        WHEREFORE, Prudential submits that this action properly is removable based on

federal question jurisdiction and respectfully request that the above-described action pending

against it be removed to the United States District Court for the Western District of Kentucky.

Prudential also requests all other relief, at law or in equity, to which it justly is entitled.




                                                    4
Case 3:21-cv-00494-BJB-RSE Document 1 Filed 07/29/21 Page 5 of 6 PageID #: 5




DATED: July 29, 2021           Respectfully submitted,

                               QUINTAIROS, PRIETO, WOOD & BOYER, P.A.



                               By: /s/ Buddy J. VanCleave
                                   Buddy J. VanCleave
                                   buddy.vancleave@qpwblaw.com
                                   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
                                   9300 Shelbyville Road, Suite 400
                                   Louisville, Kentucky 40222
                                   Telephone: (502) 423-6390
                                   Facsimile: (502) 423-6391

                                   Attorneys for Defendant
                                   THE PRUDENTIAL INSURANCE COMPANY
                                   OF AMERICA




                                      5
Case 3:21-cv-00494-BJB-RSE Document 1 Filed 07/29/21 Page 6 of 6 PageID #: 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of July, 2021, I have caused a true and correct copy

of the foregoing DEFENDANT’S NOTICE OF REMOVAL to be served upon the following, via

U.S. First Class Mail:

                         PHILIP G. FAIRBANKS
                         BARTLEY K. HAGERMAN
                         Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
                         201 West Short Street, Suite 800
                         Lexington, Kentucky 40507
                         Telephone: 859-225-3731
                         Facsimile: 859-225-3830
                         Email: pgf@austinmehr.com
                         Email: bkh@austinmehr.com

                         Georgette M. Pecoraro, RP
                         Senior Litigation Manager
                         The Hartford
                         Law Department
                         One Hartford Plaza (Mail Stop HO-1-06)
                         Hartford, CT 06155
                         Direct Dial: (860) 547-4414
                         Fax: (855) 228-8839
                         georgette.pecoraro@thehartford.com




                                             /s/ Buddy J. VanCleave
                                             Buddy J. VanCleave




                                                6
